      Case 1:18-cv-08995-ALC-KHP Document 132 Filed 09/21/20 Page 1 of 1



                                                                            9/21/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABOUTAAM,

                                Plaintiff,
                                                                 18-CV-8995 (ALC)
                    -against-
                                                                     ORDER
 EL ASSAAD,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       In light of Defendant’s request for leave to file a motion to compel enforcement an

alleged settlement agreement, Plaintiff’s motion for summary judgment (ECF No. 121) is

DENIED without prejudice. Defendant’s request is GRANTED and the Court sets the following

briefing schedule for the motion to compel enforcement.

Defendant’s Motion:                           October 19, 2020

Plaintiff’s Opposition:                       November 16, 2020

Defendant’s Reply, if any:                    November 30, 2020




SO ORDERED.

 Dated: September 21, 2020
        New York, New York

                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge
